DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to 
The species are as follows: 
Formula (3)
Formula (4)
Formula (5) 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-27
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

Although the chemical compounds of Groups I-III share a common structure of Formula (1), the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of WO 2017/078182.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  Specifically, the prior art does not indicate these structures directed to a particular application and/or function.  
During a telephone conversation with A. Pezzner on 10/18/2021 a provisional election was made with traverse to prosecute the invention (species) of Group I.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “where the alkyl or alkenyl group may in each case be substituted by one or more R1 radicals”, and the claim also recites “but is preferably unsubstituted” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2017/078182 (WO ‘182).
As to Claim 14, WO ‘182 discloses a compound 
    PNG
    media_image1.png
    233
    290
    media_image1.png
    Greyscale
wherein X1 is NR25, X2 can be a direct bond ,C1-C4 are CR21-CR24 respectively, B1-B4 form a six membered aromatic ring and A1-A4 form a six membered aromatic ring (pg. 3, lines 5-24), and R21-R24 can be hydrogen and R25 can be a 6 carbon aryl group (pg. 4, line 46). This structure is equivalent to the claimed structure where Z2 is Formula (3), Z1 is Formula (2), X is CR where R is H and Y is N.  

As to Claim 16, see discussion of Claim 14 above with respect to C1-C4 forming a six member aromatic ring. 
As to Claim 17, see discussion of Claim 14 wherein A1-A4 can alternatively be N (pg. 3, line 13). 
As to Claim 18, see discussion of Claim 14 above wherein the structure described can read upon instant Formula (8a). 
As to Claim 19, see discussion of Claim 14 above wherein the structure described can read upon instant Formula (8a-2). 
As to Claim 20, see discussion of Claim 14 above. 
As to Claim 21, see discussion of Claim 14 above where X1 is NR25 and R25 is a 6 carbon aryl group. 
As to Claim 22, see discussion of Claim 14 above where R21-R24 can be H. 
As to Claim 23, the compounds of WO ‘182 can be dispersed in solvents (pg. 169, line 17). 
As to Claim 24, the compounds are used in electronic devices (pg. 88, line 8). 
As to Claim 25 see discussion of Claim 24 and 23 above. 
As to Claim 26, the compounds can be used as an organic electroluminescent device (pg. 88, line 31). 
As to Claim 27, the compounds can perform the role of a hole transport material (pg. 89, line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘182.
As to Claim 14, in the alternative to the 102 rejection above, WO ‘182 is relied upon as discussed in the 102 rejection above, however, fails to disclose a compound that specifically 
As to the difference, the selection of species from Markush groups of variables discussed for the WO ‘182 compound to read upon the instantly claimed compound is within the level of the ordinarily skilled artisan. 
As to Claims 15-27, refer to 102 rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 10/21/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1762